United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
NUCLEAR REGULATORY COMMISSION,
Rockville, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1325
Issued: February 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 26, 2015 appellant filed a timely appeal from an April 30, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury on
June 1, 2011.
On appeal, appellant contends that he met the criteria for approval of his claim. He
argued that the medical evidence, as well as his records of sick leave, establish a causal
1
2

5 U.S.C. § 8101 et seq.

Appellant requested oral argument before the Board. By order dated December 2, 2015, the Board at its
discretion, denied appellant’s request for oral argument as the issue on appeal required an evaluation of the medical
evidence and could be adequately addressed in a decision based on review of the case record. Order Denying
Request for Oral Argument, Docket No. 15-1325 (issued December 2, 2015).

relationship between the June 1, 2011 employment incident, and his diagnosed medical
conditions.
FACTUAL HISTORY
On December 9, 2011 appellant, then a 52-year-old civil rights specialist, filed a
traumatic injury claim (Form CA-1) alleging that on June 1, 2011, while lifting a heavy box of
documents off the floor and placing it in the program manager’s office, he felt a sharp pain and
slight muscle pull in his lower back.
By letter dated December 20, 2011, OWCP informed appellant that medical evidence,
including a rationalized medical report from his treating physician, was necessary to support his
claim. Appellant was afforded 30 days to submit further evidence. He did not respond to
OWCP’s letter.
By decision dated January 27, 2012, OWCP denied appellant’s claim for an employmentrelated injury for failure to submit medical evidence in support of his claim.
After the January 27, 2012 decision, appellant submitted evidence in support of his claim
consisting of correspondence he had sent to the employing establishment requesting leave for
back pain. He also submitted a form signed by a nurse indicating that he had been seen at the
Doctors Community Hospital on October 7, 2010, and that he could not return to work for two
days.
In a July 27, 2012 report, Dr. Paymaun M. Lotfi, a Board-certified orthopedic surgeon,
noted that appellant had hurt his back in 2010, and in June 2012 the pain started again. He
related appellant’s statement that he had hurt his back at work. Dr. Lotfi diagnosed sciatica, disc
degeneration, and stenosis.
On August 15, 2012 appellant requested reconsideration.
In a September 10, 2012 report, Dr. Scott D. Boden, a Board-certified orthopedic
surgeon, described a new patient visit, and indicated that appellant had a one-year history of low
back pain and a five-month history of painless right foot drop. He noted that appellant had
moderate degenerative changes throughout his lumbar spine from L2-5 with severe degenerative
changes at L5-S1. Dr. Boden noted mild-to-moderate spinal stenosis, noninsulin-dependent
diabetes, and obesity. He stated that at this point it was unlikely that appellant would regain
strength in his leg and he was skeptical as to whether or not the diabetes was playing a larger
portion in this neurologic deficit than the spinal stenosis.
Appellant also submitted physical therapy notes documenting treatment from October 2
through 19, 2012.
Appellant continued to submit claim forms. On November 16, 2012 he filed a claim for a
schedule award, and a claim for leave without pay. On December 8, 2013 appellant filed a claim
for an occupational disease citing the same June 1, 2011 incident. On December 15, 2013 he
filed a claim for a recurrence on June 4, 2011 of the alleged June 1, 2011 injury.

2

In a December 6, 2013 report, Darryl Markowitz, a physician assistant, diagnosed
appellant with lumbosacral/thoracic neuritis, lumbar spinal stenosis, low back pain, and morbid
obesity. The history of injury noted that appellant had been a patient of “Dr. Hackett” for a twoyear history of spinal stenosis and right foot drop. Appellant did some heavy lifting in 2011,
however the pain stayed the same until April 2012 when he was walking down the street with a
briefcase and felt cracking and popping in his low back.
By decision dated May 27, 2014, OWCP denied appellant’s claim for disability
compensation.
By decision dated May 29, 2014, OWCP vacated the January 27, 2012 decision in part,
finding that appellant had established diagnosed conditions of foot drop and spinal stenosis.
However, it determined that the evidence was insufficient to establish that the diagnosed
conditions were caused by the employment incident.
On July 10, 2014 appellant requested reconsideration.
Appellant submitted additional evidence documenting steroid injections from Dr. Deeni
Bassam, a physician Board-certified in anesthesiology and pain medicine, on January 15 and
February 12, 2014. In a June 18, 2014 report, Dr. Bassam noted that he saw appellant originally
in December 2013 at which time he related a history of severe pain to his low back since a workrelated lifting injury on June 1, 2011. He noted that since that time appellant stated that he was
forced to take extensive sick leave due to the severity of his pain and symptomatology.
Dr. Bassam noted that appellant never underwent the recommended surgery and that, to this date,
he continued to suffer significant pain due to lack of appropriate treatment. He recommended
that appellant have treatment for this condition, including further injections and possible surgery,
to decompress the severe disc herniation in his back. Dr. Bassam opined “beyond reasonable
doubt” that appellant’s symptoms were directly related to his lifting work injury of June 1, 2011,
and recommended that the case be reopened so that appellant could undergo appropriate and
timely treatment.
On July 23, 2014 OWCP received a July 13, 2012 magnetic resonance imaging (MRI)
scan report of the lumbosacral spine without contrast, from Dr. Nicholas Patronas, a Boardcertified radiologist. This report listed impressions of: developmentally small canal from L2 to
S1 vertebra; marked disc degeneration at L5-S1, small and broad-based disc protrusion which is
centrally located at L4-5, and bone spurs at L5-S1 from the vertebral bodies and from the facet
joints.
By decision dated October 15, 2014, OWCP denied modification of the May 29, 2014
decision.
On November 12, 2014 appellant requested reconsideration.
In a November 10, 2014 report, Dr. Bassam noted that appellant suffered an injury while
at work on June 1, 2011 which caused a disc herniation at L5-S1 with resulting compression of
the right S1 nerve root. He noted that this was confirmed by an MRI scan on July 13, 2012.
Dr. Bassam indicated that appellant continued to suffer from the effects of the herniated disc. He
opined that the disc herniation nerve compression and foot drop were the direct result of his
work-related injury of June 1, 2011. Dr. Bassam noted that the proposed treatment would
3

include a series of x-ray guided injections of the S1 nerve followed by surgical excision of the
herniated disc. He noted that his opinion was neither speculative nor equivocal, but rather held
to a high degree of medical certainty after careful review of all available records, images, and his
examination.
On December 16, 2014 OWCP received a July 24, 2012 report from Dr. Jonathan R.
Amy, a Board-certified neurologist. Dr. Amy conducted neurological studies and noted that the
evaluation of the left peroneal motor response showed increased latency, decreased amplitude
and decreased velocity. He noted a nonlocalizable lesion of the left peroneal nerve. Dr. Amy
found that the needle study showed evidence of lesions of the right L5 and S1 roots, although he
could not confirm the lesions were proximal. OWCP also received on December 16, 2014 a
follow-up report from Darryl Markowitz, PA, which noted that the physician assistant would
discuss appellant’s case with Dr. Bassam, as surgical intervention would probably be warranted.
Appellant submitted a copy of a decision by the Social Security Administration dated
February 27, 2015.
In an April 30, 2015 decision, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction. The first component to be established is that the employee actually experienced the
employment incident or exposure, which is alleged to have occurred.4 In order to meet his or her
burden of proof to establish the fact that he or she sustained an injury in the performance of duty,
an employee must submit sufficient evidence to establish that he or she actually experienced the
employment injury or exposure at the time, place, and in the manner alleged.5
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.6 The medical evidence required to
3

Jussara L. Arcanjo, 55 ECAB 281, 283 (2004).

4

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (August 2012).

5

Linda S. Jackson, 49 ECAB 486 (1998).

6

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

4

establish causal relationship is usually rationalized medical evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on the
issue of whether there is a causal relationship between the claimant’s diagnosed condition and
the implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.7
ANALYSIS
OWCP determined that appellant had established that the employment incident of June 1,
2011 occurred as alleged and that appellant had established medical conditions. However, it
denied his claim as he had not established that the diagnosed medical conditions were causally
related to the accepted employment incident.
The Board finds that appellant has not established a medical condition causally related to
the accepted employment incident, and that therefore, he failed to meet his burden of proof.8
The Board notes that the opinions of Drs. Lotfi and Boden are insufficient to meet appellant’s
burden of proof as neither of these physicians provided an opinion on the cause of appellant’s
condition.9 Dr. Lotfi diagnosed appellant with sciatica, disc degeneration, and stenosis, but
failed to discuss how these conditions were related to a June 1, 2011 employment incident.
Dr. Boden noted moderate degenerative changes throughout appellant’s lumbar spine and
moderate spinal stenosis, but did not give any opinion on causal relationship. Likewise, the
numerous diagnostic studies are of limited probative value as they do not address whether the
June 1, 2011 employment incident caused any diagnosed conditions.10 Dr. Patronas interpreted
the July 13, 2012 MRI scan, but did not discuss appellant’s employment or the cause of any of
his objective findings. Dr. Amy also conducted objective studies but failed to discuss any causal
relationship between his findings and appellant’s employment.
The only physician of record who provided a definite opinion on causal relationship was
Dr. Bassam. Dr. Bassam opined that appellant’s disc herniation, nerve compression and foot
drop were the direct result of his employment injury of June 1, 2011. However, he did not
provide a detailed description of the lifting incident of June 1, 2011. The Board also notes that
the first medical report in the record from Dr. Bassam was dated January 15, 2014, over two
years after the employment incident. Dr. Bassam provides very limited discussion with regard to
the period between appellant’s incident and Dr. Bassam’s diagnosis. This is especially important
in that there are no medical reports contemporaneous to appellant’s alleged injury. Dr. Bassam
failed to show the progression of appellant’s injury from June 1, 2011 until he first saw him over
two years later. An opinion from a physician on causal relationship is insufficient to establish
the claim if it does not explain how the accepted incident caused or aggravated a diagnosed

7

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

8

I.M., Docket No. 15-1318 (issued December 10, 2015).

9

G.M., Docket No. 14-2057 (issued May 12, 2015).

10

Id.

5

condition.11
Lacking thorough medical rationale on the issue of causal relationship,
Dr. Bassam’s opinion is of limited value and insufficient to establish that appellant sustained an
employment-related injury in the performance of duty on June 1, 2011.12
The remaining evidence is also insufficient to establish causal relationship. Appellant
submitted notes from a nurse, a physician assistant, and physical therapists. These reports do not
constitute medical evidence under section 8101(2) of FECA because these healthcare providers
are not considered physicians under FECA, and their reports and opinions do not constitute
probative medical evidence to establish causal relationship.13 The Board also notes that the
October 7, 2010 note by the nurse predates the June 1, 2011 employment incident.
On appeal, appellant submitted a copy of a decision by the Social Security
Administration. The Board has held that entitlement to benefits under another statute does not
establish entitlement to benefits under FECA. Thus, the Social Security Administration decision
was irrelevant to the underlying issue. Appellant also submitted to OWCP evidence regarding
the use of leave after the June 1, 2011 employment incident. However, to establish causal
relationship, he must submit medical evidence establishing a relationship between his medical
condition and his employment. Appellant’s record of leave is not medical evidence. He refers to
several doctors in his arguments that have not provided any medical opinion. Appellant’s
interpretation of what a physician had said is of no probative value.
Appellant argues that at the time he filed his claim, neither OWCP nor the employing
establishment indicated that he must submit medical evidence in support of his claim. He also
argued that he never received notice of the initial denial of his claim. However, the record
indicates that on December 20, 2011 OWCP sent a letter to appellant at his last known address
detailing the medical evidence that was necessary to establish his claim. Furthermore, the
January 27, 2012 decision was also sent to his last known address.14 Accordingly, appellant’s
arguments on appeal are without merit.
An award of compensation may not be based on surmise, conjecture, speculation, or upon
his or her own belief that there was a causal relationship between his or her condition and his or
her employment.15 Causal relationship must be based on rationalized medical opinion
evidence.16 A physician must accurately describe appellant’s work duties and medically explain
the pathophysiological process by which these duties would have caused or aggravated his
11

See S.W., Docket No. 15-1538 (issued December 14, 2015).

12

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett¸52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
13

5 U.S.C. § 8101(2); see also G.G., 58 ECAB 389 (2007); Jerré R. Rinehart, 45 ECAB 518 (1994); Barbara J.
Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
14

Absent evidence to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received. This is known as the mailbox rule. See James A. Gray, 54 ECAB 277 (2002).
Appellant has not submitted evidence to rebut this presumption.
15

Patricia J. Glenn, 53 ECAB 159, 160 (2001).

16

M.E., Docket No. 14-1064 (issued September 29, 2014).

6

condition.17 As appellant did not submit a rationalized medical opinion supporting that his
injuries were causally related to the accepted June 1, 2011 employment incident, he did not meet
his burden of proof to establish an employment-related traumatic injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an employment-related injury on June 1, 2011.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 30, 2015 is affirmed.
Issued: February 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

17

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also G.G., Docket No
15-234 (issued April 9, 2015).

7

